                        Case 3:21-cv-00472-EMC Document 20 Filed 02/24/21 Page 1 of 2




                  1 BERKES CRANE ROBINSON & SEAL LLP
                    Peter J. Marcus (SBN 202602)
                  2   pmarcus@bcrslaw.com
                    Laurie S. Julien (SBN 136974)
                  3   ljulien@bcrslaw.com
                    515 South Figueroa Street, Suite 1500
                  4 Los Angeles, California 90071
                    Telephone:     (213) 955-1150
                  5 Facsimile:     (213) 955-1155

                 6 HUSCH BLACKWELL
                   Scott Davis (TX 05547030) Pro Hac Vice
                 7 Scott.Davis@huschblackwell.com
                   Jason B. Heep (TX 24077587) Pro Hac Vice
                 8 Jason.Heep@huschblackwell.com
                   Karen L. Tidwall (WI 6216945) Pro Hac Vice
                 9   Karen.Tidwall@huschblackwell.com
                   1900 N. Pearl Street, Suite 1800
                10 Dallas, Texas 75201
                   Telephone:     (214) 999-6187
                11 Facsimile:     (214) 999-6170

                12 Attorneys for Plaintiff,
                   SUMCO PHOENIX CORPORATION
                13

                14                               UNITED STATES DISTRICT COURT
                15                              NORTHERN DISTRICT OF CALIFORNIA
                16

                17 SUMCO PHOENIX CORPORATION,                           CASE NO. 3:21-cv-00472-EMC
                18                 Plaintiff,                           STIPULATION TO ENLARGE TIME TO
                                                                        ANSWER OR OTHERWISE RESPOND
                19          v.                                          TO COMPLAINT (CIVIL L.R. 6-1(a))
                20 INTEGRIS/MILLENNIUM JOINT
                   VENTURE, LLC,
                21
                              Defendant.
                22

                23

                24          Pursuant to U.S. District Court, Northern District of California Civil Local Rule 6-1(a),
                25 Plaintiff SUMCO Phoenix Corporation and Defendant Integris/Millennium Joint Venture, LLC

                26 have agreed to extend by 30 days the present February 22, 2021 deadline for Integris’s deadline to

                27 file an Answer or otherwise respond to the Complaint [Doc. 1]. This stipulation was entered into

                28 at Integris’s request. Therefore, Integris will file its Answer or otherwise respond to the Complaint
  LAW OFFICES
 BERKES CRANE                                                                    Case No. 3:21-cv-00472-EMC
ROBINSON & SEAL           STIPULATION TO ENLARGE TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                                       (CIVIL L.R. 6-1(a))
                         Case 3:21-cv-00472-EMC Document 20 Filed 02/24/21 Page 2 of 2




                  1 on or before March 24, 2021.

                  2           This is the first extension of time requested or stipulated to in the case. It should not affect

                  3 the existing schedule in the case.

                  4           This stipulation is being promptly filed pursuant to Civil L.R. 5 and 6-1(a).

                  5           IT IS SO STIPULATED.
                  6
                      DATED: February 19, 2021                       BERKES CRANE ROBINSON & SEAL LLP
                  7

                  8

                  9                                                  By:        /s/ Peter J. Marcus
                                                                            PETER J. MARCUS
                10                                                          LAURIE S. JULIEN
                                                                            Attorneys for Plaintiff,
                11                                                          SUMCO PHOENIX CORPORATION
                12

                13 DATED: February 19, 2021                          HUSCH BLACKWELL

                14

                15                                                   By:        /s/ Jason B. Heep, Pro Hac Vice
                16                                                          SCOTT DAVIS, Pro Hac Vice
                                                                            JASON B. HEEP, Pro Hac Vice
                17                                                          KAREN L. TIDWALL, Pro Hac Vice
                                                                            Attorneys for Plaintiff,
                18                                                          SUMCO PHOENIX CORPORATION
                19

                20 DATED: February 19, 2021                          DOWNEY
                                                                         ISTBRAND LLP
                                                                                  RIC
                                                                   TES D             TC
                                                                 TA
                21
                                                                                         O
                                                            S




                                                                                          U




                22
                                                           ED




                                                                                           RT




                                                                     By:        /s/ D
                                                                                  ERobert P. Soran
                                                       UNIT




                23                                                        R A N T
                                                                         G ROBERT P. SORAN
                                                                                               R NIA




                24                                                          Attorneys for Defendant,
                                                                            INTEGRIS/MILLENNIUM JOINT VENTURE,
                                                                            LLC d M. Chen
                                                       NO




                                                                          e Edwar
                25
                                                                     Judg
                                                                                               FO
                                                         RT




                26
                                                                                           LI




                      64K4339.DOCX
                                                                ER
                                                           H




                                                                                          A




                27                                                   N                     C
                                                                                       F
                                                                         D IS T IC T O
                28                                                             R
  LAW OFFICES
 BERKES CRANE                                                    2                 Case No. 3:21-cv-00472-EMC
ROBINSON & SEAL             STIPULATION TO ENLARGE TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                                         (CIVIL L.R. 6-1(a))
